        Case 1:16-cr-02047-SMJ          ECF No. 174       filed 12/03/19    PageID.1391 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                       Case No.   1:16-CR-02047-SMJ
                                                                 CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                     DATE:     DECEMBER 3, 2019
                                                                 LOCATION: YAKIMA
 GERARDO MADEROS LORETO,

                                       Defendant.
                                                                 RE-SENTENCING HEARING

                                       Hon. Salvador Mendoza, Jr.
         Debbie Brasel                                  01                                   Kim Allen
      Courtroom Deputy                              Law Clerk                             Court Reporter
                 Benjamin David Seal                                          David R. Partovi
                 Government Counsel                                        Defendant's Counsel
 United States Probation Officer: Sean Carter

       [XX] Open Court                        [ ] Chambers                           [ ] Teleconference
Defendant is present and is in custody of the US Marshal

The Court rules on and accepts the Pre-Sentence Report

Argument by counsel

Defendant addresses Court on his own behalf

Imprisonment:                         Count 1: 120 months, consecutive to Counts 2, 3, 4 and 5; Counts 2 and
                                      3: 120 months, concurrent to each other, but consecutive to Counts 1, 4,
                                      and 5; Counts 4 and 5: 156 months, concurrent with each other, but
                                      consecutive to Counts 1, 2, and 3 for a total term of imprisonment of
                                      396 months.

Defendant shall receive credit for time served in federal custody prior to sentencing in this matter.

Supervised Release:                   3 years with respect to each of Counts 1, 2, 3, 4, and 5 concurrent with
                                      each other for a total term of supervised release of 3 years with
                                      mandatory conditions, standard conditions, and the following special
                                      conditions:

1. You must not communicate, or otherwise interact, with AG, either directly or through someone else, without
first obtaining the permission of the probation officer. You must not enter the premises or loiter within 1000
feet of the victim’s residence or place of employment.


[XX] ORDER FORTHCOMING

 CONVENED: 9:30 A.M.            ADJOURNED: 10:20 A.M.           TIME: 0:50 HR.           CALENDARED [N/A]
        Case 1:16-cr-02047-SMJ          ECF No. 174      filed 12/03/19    PageID.1392 Page 2 of 2
USA -vs- Loreto                                                                            December 3, 2019
1:16-CR-02047-SMJ                                                                          Page 2
Re-Sentencing Hearing

2. You must not communicate, associate, or otherwise interact, with any known criminal street gang member or
their affiliates, without first obtaining the permission of the probation officer.

3. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a
probation officer, at a sensible time and manner, based upon reasonable suspicion of contraband or evidence of
violation of a condition of supervision. Failure to submit to search may be grounds for revocation. You must
warn persons with whom you share a residence that the premises may be subject to search.

Special Penalty Assessment:                  $100.00 with respect to each of Counts 1, 2, 3, 4, and 5 for a total
                                             of $500.00
Fine:                                        waived
Restitution:                                 N/A

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of
incarceration, monetary penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per
month or 10% of the defendant's net household income, whichever is less, commencing 30 days after the
defendant is released from imprisonment.

Appeal rights given
